In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00079-CV




      IN RE TROY CONSTRUCTION, LLC, AND
           JOHNATHAN CUNNINGHAM




        On Appeal from the 276th District Court
                Titus County, Texas
               Trial Court No. 38,742




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       On July 28, 2017, Troy Construction, LLC, and Johnathan Cunningham, collectively

Relators, filed a petition for a writ of mandamus and a motion for emergency relief. The motion

for emergency relief requests that this Court (1) stay the trial court’s order requiring Relators to

produce the file of their consulting expert, Daniel Davee, on Monday, July 31; (2) stay the trial

court’s orders permitting the apex depositions of Troy Construction’s chief operating officer and

chief financial officer, among others; and (3) stay the trial court’s orders permitting discovery of

Troy Construction, LLC’s, net worth.

       After reviewing the Relator’s petition and motion, this Court is of the opinion that the

temporary relief should be granted to preserve the status quo until such time as this Court has ruled

on the Relators’ petition for a writ of mandamus.

       We, therefore, order a stay of compliance of the following orders of the trial court until

further order of this Court:

       1.      the trial court’s July 18, 2017, e-mail ruling granting discovery of Troy
               Construction, LLC’s, net worth, permitting the apex deposition of Doug
               Warner, and conditionally permitting the apex deposition of Dan O’Hare;

       2.      the trial court’s July 21, 2017, supplemental e-mail ruling granting Warner’s
               apex deposition as well as the depositions of other individuals associated
               with Troy Construction who have knowledge relating to “these matters”;

       3.      the trial court’s July 26, 2017, order granting plaintiff’s motion for
               discovery of Troy Construction, LLC’s, net worth; and

       4.      The trial court’s July 26, 2017, order granting plaintiff’s motion to compel
               the production of Daniel Davee’s file on or before July 31, 2017, to include
               all documents, tangible things, reports, models, or data complications
               provided to, reviewed by, or prepared by or for Davee.


                                                 2
Relators shall not be required to comply with the aforementioned orders until further order of this

Court.

         We direct the real party in interest to file a response to this petition for a writ of mandamus,

to be received by this Court on or before August 7, 2017.

         IT IS SO ORDERED.

                                                         BY THE COURT

Date: July 31, 2017




                                                    3